Citation Nr: 0832787	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was previously denied service connection for 
diabetes mellitus, type II, in an August 1997 rating 
decision.  


FINDINGS OF FACT

1.  The RO's August 1997 rating decision was not appealed by 
the veteran and is therefore final.

2.  The evidence added to the record since the August 1997 
rating decision does bear directly and substantially upon the 
issue of service connection for diabetes mellitus.  In 
addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
diabetes mellitus is related to the veteran's active military 
service, and diabetes mellitus is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

1.  Evidence submitted since the August 1997 rating decision 
wherein the RO denied service connection for diabetes 
mellitus is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006 VA sent the veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2006 rating 
decision and January 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The information 
required by Dingess was included in a letter from the RO in 
May 2006.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Although the veteran was not notified of the evidence and 
information that is necessary to reopen his claim, the Board 
finds that since his claim is being reopened, there can be no 
possibility of any prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

III.  New and Material Evidence to Reopen the Claim

As noted, the RO most recently (before the present request to 
reopen) denied service connection for diabetes mellitus in a 
rating decision dated August 1997, and that decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also 
Evans, 9 Vet. App. at 285.

Summarizing the evidence of record at the time of the August 
1997 rating decision, the veteran's service treatment records 
(STRs) show that at a February 1976 clinical evaluation his 
endocrine system was found to be normal.  In November 1977 
the veteran reported that he occasionally had episodes of 
feeling weak, sweaty, and blacking out.  He was diagnosed 
with idiopathic hypoglycemia.  The veteran reported in June 
1978 that he was having dizziness and blackouts.  In October 
1978 the veteran reported having five such episodes in the 
last two years, and it was noted that the episodes were 
probably stress related and not due to hypoglycemia.  At 
January 1979 treatment the veteran said that he felt that his 
symptoms could be stress related, and it was noted that his 
laboratory tests were all negative.  He was diagnosed with 
having stress related symptoms.  At an April 1979 psychiatric 
evaluation it was found that his symptoms appeared to be due 
to stress rather than a physical condition.

At an April 1983 examination the veteran's endocrine system 
was found to be normal in a clinical evaluation.  In July 
1985 he reported for emergency care due to pain in the back 
of his head.  He reported that, the year before, he had 
struck his head on a rock in a fall, and it was noted that he 
had a history of hypoglycemia.  He was diagnosed with cranial 
neuralgia.  
 
In July 1986, May 1994, May 1995, and September 1995 the 
veteran's endocrine system was found to be normal in clinical 
evaluations.  At his September 1995 retirement examination it 
was noted that in 1977 through 1979 the veteran had 
experienced problems with hypoglycemia and had passed out, 
presumably due to hypoglycemia.  However, it was noted that 
he had no history of diabetes. 

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, VA treatment 
records from May 1999 show that the veteran's blood sugar was 
167 in a non-fasting specimen.  At October 2005 VA outpatient 
treatment he said that he had not been eating fried or fatty 
foods for several years, to help control his blood sugar.  He 
reported that he had recently been admitted to a hospital 
with his blood sugar at 500 after skipping meals and eating 
sweets and junk food.  From 2005 to 2006 the veteran attended 
VA diabetes education classes.

J.R.G., M.D., a private physician, wrote in March 2006 
treatment notes that the veteran had been diagnosed with type 
II diabetes mellitus the previous November, and that he was 
typically followed by VA for it.  The veteran was taking 
metformin, 1000 mg, a half tablet every other morning, and 
was taking his blood sugar measurements, which were running 
an average of 95 to 100 in the midmorning.  He did not have 
any nocturia, vision changes, or increased thirst or hunger.  
Dr. G indicated that the purpose of the appointment was to 
determine whether previous incidents of hypoglycemia may have 
been a signal that he might develop diabetes mellitus.  Dr. G 
signed a typed statement in March 2006 stating that he had 
reviewed the veteran's STRs and it was his opinion that the 
veteran's present diabetes mellitus was at least as likely as 
not related to his diagnosed hypoglycemia in service.  His 
rationale was that, according to the Merck Manual, reactive 
hypoglycemia is characteristically present in adults with 
early onset diabetes.  Dr. G handwrote under the statement 
that hypoglycemia is a precursor to diabetes mellitus, type 
II, and may herald the onset of diabetes mellitus.

A VA examiner wrote in August 2006 that he and an 
endocrinologist discussed the 1977 glucose tolerance tests, 
which showed high points of 114 and 127 at a half hour and 
hour, and a low of 54 at two hours, with a fasting of 60.  It 
was noted that the 1977 test was not suggestive of pre-
diabetes.  Since there was an interval of nearly 20 years 
without the progressive development of diabetes, the examiner 
felt it is less likely than not that the reactive 
hypoglycemia the veteran experienced during service was an 
early manifestation of diabetes mellitus, but instead was a 
physiological and functional reaction to emotional stress and 
high levels of sweets in the diet.  The examiner continued 
that the in-service findings did not foretell the onset of 
diabetes mellitus, and that the two conditions were separate 
and distinct from one another.  In addition, he noted that 
the hypoglycemia which is commonly noted in persons who go 
onto manifest overt diabetes occurs because the state of 
hyperinsulinemia that characterizes pre-diabetes, and that 
overt manifestation of diabetes follows this phenomenon in a 
relatively short time. 

The Board views the evidence submitted since the August 1997 
rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the veteran's diabetes mellitus.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for diabetes mellitus.

III.  Service Connection

Dr. G's opinion that the veteran's diabetes mellitus is 
likely related to his in-service hypoglycemia is in conflict 
with the VA opinion that such a relationship is less likely 
than not.  The Board notes that while the conclusions of a 
physician are medical conclusions which the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

Dr. G indicated in a handwritten note on his statement that 
hypoglycemia is a precursor to type II diabetes mellitus, and 
may herald the onset of diabetes mellitus.  That statement 
limits the probative value of Dr. G's opinion, because 
medical evidence merely indicating that a claimed disorder 
"may or may not" be related to service is too speculative 
to establish any such relationship.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In addition, Dr. G's opinion 
did not discuss the almost 20-year timeframe between the 
veteran's in-service hypoglycemia and his current diabetes 
mellitus.  In finding a low degree of likelihood that the 
hypoglycemia which the veteran experienced in service was an 
early manifestation of his diabetes mellitus, the VA examiner 
noted that the hypoglycemia that occurs in persons in a pre-
diabetic state occurs weeks, not years, before the overt 
manifestation of diabetes.  Therefore, the Board finds the VA 
opinion to be of greater probative value.

We recognize the sincerity of the veteran's belief that his 
diabetes mellitus is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, diabetes 
mellitus requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for diabetes mellitus.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

The reopened claim for service connection for diabetes 
mellitus, type II, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


